DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per claim 9. A method, performed by a receiving node, for handling Link
Layer Discovery Protocol, “LLDP”, messages in a communication network comprising the receiving node, wherein the method comprises:
	receiving one or more Link Layer Discovery Protocol, “LLDP”, messages that have been transmitted by one or more transmitting nodes comprised in the communication network, at least one LLDP message of said LLDP messages comprising security related information enabling to verify authenticity of the transmitting node that transmitted the LLDP messages and
	storing, based on receipt of said at least one LLDP message comprising security related information, and a verification status regarding the transmitting node that
transmitted this LLDP message, which verification status indicates if said verification of
authenticity is not yet performed.

As per claim 28. A receiving node for handling Link Layer Discovery Protocol,
“LLDP”, messages in a communication network comprising the receiving node , wherein the receiving node is configured to:
	receive one or more Link Layer Discovery Protocol, “LLDP”, messages that have been transmitted by one or more transmitting nodes comprised in the communication network , at least one LLDP message of said LLDP messages comprising security related information enabling to verify authenticity of the transmitting node that transmitted the LLDP messages and
	store, based on receipt of said at least one LLDP message comprising security
related information, and a verification status regarding the transmitting node that
transmitted this LLDP message, which verification status indicates if said verification of
authenticity is not yet performed.

----End Examiner’s Amendment----
Response to Arguments
Applicant’s remarks filed on 08/03/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not include the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 9, 28 – 33, 35 – 38 are pending in the instant application. 
Claim Rejections - 35 USC § 112
Regarding claim[s] 5, 26, 37, applicant’s cancellation of the claim or the claim amendment have been considered, therefore, for the rejections have been withdrawn.  
Regarding claim[s] 33, applicant’s claim amendment has been considered, therefore, for the rejection is withdrawn.
Claim Rejections - 35 USC § 101
Regarding claim[s] 7, 20 under the rejection, applicant’s cancellation of the claims have been considered, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 102
As per claim(s) 1-5, 9, 22 — 26, 28 — 30, 35 — 37 that were rejected under 35 U.S.C.102(a)(2) as being taught by Lee et al. [US PGPUB # 2008/0141359], the claim amendments and the examiner’s amendments herein have been considered, therefore, the rejections are withdrawn. 

Claim Rejections - 35 USC § 103
As per claim[s] 6, 7, 20, 27, 38 that were rejected under 35 U.S.C. 103 as being
unpatentable over Lee et al. [US PGPUB # 2008/0141359] in view of Brickell et al. [US
PAT # 9043604], the claim amendments and the examiner’s amendments herein have been considered, therefore, the rejections are withdrawn. 


Allowable Subject Matter
Claim[s] 9, 28 – 33, 35 – 38 are allowed, but renumbered as 1 – 11. 
Applicant’s remarks and amendments submitted on 08/03/2022 for application number 16770682 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the amended claimed invention. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Miller et al. [US PGPUB # 2017/0134937], who generally does teach a communication interface for implementing communication protocols for decentralized communication in a mesh network. A cryptographic key storage medium stores a cryptographic code. A cryptographic co-processor implements a handshake with one other of a set of nodes (110), establishes a point-in-time reference parameter during the handshake, identifies a window in randomly sequence of rotating windows based on the point-in-time reference parameter, and establishes a communication channel with the one other node.
Wong et al. [US PGPUB # 2015/0143480], who generally does teach adding discovery information to the data message related to the origin of the data message. The data message is validated to comply with an industry standard. The data message is authenticated to determine who transmitted the data message. The transmission of the data message is authorized based on access rights. An audit trail is captured for the data message. The data message is encrypted according to an encryption protocol.
Haas et al. [US PGPUB # 2004/0025018], who generally does teach generating and broadcasting route discovery request from a source node to nodes in an ad hoc network. A destination node verifies an authenticity of a route request by utilizing a secret key and a message authentication code. The segments of message are sent to set of routes, and a feedback is received from the destination node for a receipt of the message from the source node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434